Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-16,18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3,10-12, and 18-20 it is unclear whether the method positively requires a step of inserting an implant in the pocket.  Furthermore, in claims 3,12, and 20 it is unclear whether two separate irrigation steps are required or if the steps in claims 3,12, and 20 merely further define the irrigating step of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7,9-16,18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deva et al. The Role of Bacterial Biofilms in Device Associated Infection (“Deva”) in view of Najafi et al. USPUB 2009/0221989 (“Najafi”), and Sakarya et al. Hypochlorous Acid: an ideal wound care agent with powerful microbicidal, antibiofilm, and wound healing potency. Abstract Wounds. 2014 Dec;26(12):342-50. PMID: 25785777 (“Sakarya”).
Deva teaches methods of treating or preventing bacterial infections, biofilm formation and anaplastic large cell lymphoma (ACLC) following breast augmentation procedures (see pages 1323-1324).  Deva discloses the pathogenesis of initial bacterial contamination leading to biofilm formation, leading to contracture which can lead to chronic infection and ACLC (see Figure 5).  Deva discloses a method of preventing these adverse effects including steps of irrigating the pocket with an antimicrobial solution at the time of implantation (see step 7) and concurrent use of antibiotic impregnated materials (see page 1324, column 1). 
Deva is silent as to specifically using hypochlorous acid antibiotic solution (claims 1-7,9-16,18-22) at a concentration of 0.02-0.03% (claims 4-7,13-16,21-22), that the biofilm/infection to be prevented is Ralstonia picketti (claims 9-16), soaking the breast implant in the solution prior to inserting (claims 2,11,19), or irrigating the surgical site with solution after inserting the implant (claims 3,12,20).
Najafi teaches methods of preventing infection and biofilm in medical devices including breast implants using antimicrobial solutions of hypochlorous acid because of its broad spectrum, rapid antimicrobial activity, and effectiveness on biofilm (see paragraph [0001]).  Najafi further teaches use of the solution for irrigation, storage, soaking, or incorporation into the device (paragraphs [0056], [0082],[0099]) and more generally useful as a pre-treatment and post-treatment for both the patient and device in order to prevent bacteria and thereby prevent the infection that may ensue (see paragraph [0098]).  
Sakarya teaches hypochlorous acid antimicrobial solutions in concentrations of about 0.02-0.03% was well known as an effective wound care agent against biofilms and bacteria infection while allowing wound healing.
Ralstonia Picketti is a known source of biofilm and bacteria, and hypochlorous acid is a broad spectrum antimicrobial against all clinically relevant microorganisms as evidenced by Applicant’s admission in paragraphs [0003]-[0004], [0007], and [0009] of the specification.  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deva to include the use of hypochlorous acid solution and the additional steps of soaking the implant and irrigating the surgical site after implantation as taught in Najafi, and a concentration of about 0.02-0.03% as taught in Sakarya in order to improve Deva’s method of treating or preventing bacterial infections which leads to biofilm formation (including Ralstonia Pickettii), contracture and ACLC using known materials and methods.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774